FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 8, 2016

                                     No. 04-16-00652-CV

                                      John HARWOOD,
                                          Appellant

                                               v.

                                       Brian GILROY,
                                           Appellee

                  From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CI11327
                        Honorable Antonia Arteaga, Judge Presiding


                                        ORDER

       Appellee has filed a “Motion for Leave to Supplement the Clerk’s Record with
Appellant’s Responses to Requests for Admission” requesting that we direct the trial court clerk
to file a supplemental clerk’s record containing “Defendant’s Response to Requests for
Admissions of Plaintiff Brian Gilroy.” The motion is GRANTED. The trial court clerk is
ORDERED to prepare and file a supplemental clerk’s record containing “Defendant’s Response
to Requests for Admissions of Plaintiff Brian Gilroy” within five days from the date of this
order. See TEX. R. APP. P. 34.5(c)(1).



                                                    _________________________________
                                                    Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of November, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court